Title: James Madison to Henry D. Gilpin, 15 September 1834
From: Madison, James
To: Gilpin, Henry D.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Sepr. 15. 1834
                            
                        
                        
                        J. M. with his respects to Mr. Gilpin acknowledges the receipt of his able & eloquent Speech on the
                            4th. of July. The delay in returning his thanks for it, has an apology in the decrepit state of his health, of which he is
                            obliged in this as in other cases to avail himself.
                        
                            
                                
                            
                        
                    